       Case 4:20-cv-01176-YGR Document 17 Filed 06/26/20 Page 1 of 3

                                                                   ISTRIC
                                                              TES D      TC
                                                            TA




                                                                                                O
                                                       S
 1 Jeffrey M. Lenkov, Esq. (State Bar No. 156478)




                                                                                                 U
                                                      ED
     jml@manningllp.com




                                                                                                  RT
                                                                                           D
 2 MANNING & KASS                                                           RDERE




                                                  UNIT
                                                                    OO
   ELLROD, RAMIREZ, TRESTER LLP                             IT IS S
 3 801 S. Figueroa St, 15th Floor




                                                                                                        R NIA
   Los Angeles, California 90017-3012
 4 Telephone: (213) 624-6900
                                                                                 nzale   z R o ge r s




                                                  NO
   Facsimile: (213) 624-6999                                    d g e Yv onne Go




                                                                                                        FO
 5                                                          J u




                                                    RT
   Attorneys for Defendant, IKEA US RETAIL




                                                                                                   LI
 6 LLC [erroneously and additionally sued as IKEA          ER          6/26/2020




                                                      H




                                                                                                 A
                                                                N                                  C
                                                                                           OF
   PROPERTY, INC.]
 7                                                 D IS T IC T
                                                         R
 8                       UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10
11 LINDA CAMINADA,                           Case No. 4:20-cv-01176-YGR
                                             [Hon. Yvonne Gonzalez Rogers]
12              Plaintiff,
                                             NOTICE OF VOLUNTARY
13         v.                                DISMISSAL PURSUANT TO
                                             FEDERAL RULE OF CIVIL
14 IKEA PROPERTY INC., IKEA US               PROCEDURE 41(a)(1)
   RETAIL; and DOES 1 through 100,
15 inclusive,
16              Defendants.
17
18 / / /
19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
                                                                      Case No. 4:20-cv-01176-YGR
                              NOTICE OF VOLUNTARY DISMISSAL
       Case 4:20-cv-01176-YGR Document 17 Filed 06/26/20 Page 2 of 3




 1        PLEASE TAKE NOTICE, that pursuant to Federal Rules of Civil Procedure
 2 41(a)(1), Plaintiff, LINDA CAMINADA, and Defendant, IKEA US RETAIL LLC,
 3 by and through their counsel, hereby stipulate to the dismissal of Plaintiff's
 4 Complaint in its entirety with prejudice.
 5        IT IS SO STIPULATED.
 6
 7 DATED: June 22, 2020                 JACHIMOWICZ LAW GROUP
 8
 9                                      By:
10                                             Joshua Jachimowicz, Esq.
                                               Attorneys for Plaintiff,
11                                             LINDA CAMINADA
12
13 DATED: June 22, 2020                 MANNING & KASS
                                        ELLROD, RAMIREZ, TRESTER LLP
14
15
16                                      By:           /s/ Jeffrey M. Lenkov
17                                             Jeffrey M. Lenkov, Esq.
                                               Attorneys for Defendant,
18                                             IKEA US RETAIL, LLC [erroneously and
19                                             additionally sued as IKEA PROPERTY,
                                               INC.]
20
21
22
23
24
25
26
27
28

                                               2                   Case No. 4:20-cv-01176-YGR
                              NOTICE OF VOLUNTARY DISMISSAL
       Case 4:20-cv-01176-YGR Document 17 Filed 06/26/20 Page 3 of 3




 1                 ATTESTATION UNDER LOCAL RULE 5-1(i)(3)
 2 I, Jeffrey M. Lenkov, am the ECF User whose ID and password are being used to
 3 file this Notice of Settlement. In compliance with Local Rules 5-1(i)(3), I hereby
 4 attest that Joshua Jachimowicz has concurred in this filing, which shall serve in lieu
 5 of his signature on the document.
 6
     DATED: June 22, 2020                              /s/ Jeffrey M. Lenkov
 7                                                _________________________
 8                                                Jeffrey M. Lenkov, Esq.
                                                  Attorney for Defendant, IKEA US
 9                                                RETAIL, LLC [erroneously and
10                                                 additionally sued as IKEA
                                                  PROPERTY, INC.]
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3                     Case No. 4:20-cv-01176-YGR
                              NOTICE OF VOLUNTARY DISMISSAL
